Citation Nr: 1034207	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-11 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for residuals of a low back injury, 
has been received.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for residuals of bilateral knee 
injuries, has been received.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to August 1987.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2006 rating decision by which the RO denied the Veteran's 
claims, as new and material evidence to reopen them had not been 
received.

In June 2010, the Veteran testified at a hearing before the 
undersigned via video teleconference.  His wife also gave 
testimony at the hearing.  A hearing transcript has been 
associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

The Veteran's hearing testimony reveals that there are 
potentially relevant VA medical treatment records that have yet 
to be associated with the claims file.  The Board cannot proceed 
before it has an opportunity to review them.  38 U.S.C.A. 
§ 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative of 
the claim).  Specifically, the record now contains records from 
the Central Texas Veterans Health Care System from March 13, 2002 
to May 15, 2003 and from February 23, 2004 to February 22, 2008; 
records from the South Texas Veterans Health Care System dated 
from February 2, 2006 to February 22, 2008; and records from the 
Austin VA Outpatient Clinic (part of the Central Texas Veterans 
Health Care System) from February 2, 2006 to February 22, 2008.  
The Veteran contends that he sought treatment shortly after 
service at VA medical facilities in Austin and Temple.  As such, 
all VA medical treatment records from these facilities from 
September 1, 1987 to March 12, 2002 should be associated with the 
claims file.  As well, records from the Central Texas Veterans 
Health Care System from May 16, 2003 to February 22, 2004 should 
be added to the record.  Finally, all clinical records from the 
Central Texas Veterans Health Care System and from the South 
Texas Veterans Health Care System dated from February 23, 2008 to 
the present must be added to the claims file.  The Board 
emphasizes that in requesting records from the Central and South 
Texas Veterans Health Care Systems, it is referring to all VA 
medical facilities comprising those systems.

At his June 2010 hearing, the Veteran indicated that he had 
received private medical treatment for his back.  The Veteran 
should be sent a letter asking that he provide the name of the 
healthcare provider along with contact information and 
approximate dates of treatment so that VA can make reasonable 
efforts to obtain those records.

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Associate with the claims file all 
medical treatment records from VA medical 
facilities in Austin and Temple from 
September 1, 1987 to March 12, 2002; all 
records from the Central Texas Veterans 
Health Care System from May 16, 2003 to 
February 22, 2004; and all records from the 
Central Texas Veterans Health Care System and 
from the South Texas Veterans Health Care 
System dated from February 23, 2008 to the 
present.  In requesting records from the 
Central and South Texas Veterans Health Care 
Systems, the Board is referring to all VA 
medical facilities associated with those 
systems.

2.  Ask the Veteran to provide the names and 
addresses of all private medical care 
providers who have treated him for the low 
back and/or knees along with approximate 
dates of treatment.  After securing any 
necessary releases, make reasonable efforts 
to obtain any identified records and 
associate them with the claims file.  

3.  Thereafter, readjudicate the issues on 
appeal, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


